Citation Nr: 0717017	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected rheumatoid arthritis.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to May 
1956.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 and January 2005 when it was 
remanded for additional development of the record.  

The Board finds on review of the record that the issue of a 
total compensation rating based on individual unemployability 
has reasonably been raised in this case.  Given the favorable 
action taken hereinbelow that matter is being remanded to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected rheumatoid arthritis, as an active 
process, is not currently shown to cause more than definite 
impairment of health or incapacitating exacerbations 
happening three or more times a year.  

2.  The chronic residuals of the service-connected rheumatoid 
arthritis are shown to be manifested by disability pictures 
that more closely approximate that of likely involvement of 
toes of each foot with pain; right shoulder pain, stiffness 
and noncompensable limitation of motion; deformity, pain, 
stiffness and favorable ankylosis of the right wrist; pain, 
stiffness and noncompensable limitation of motion involving 
the knees; pain, stiffness and limitation of motion of the 
left ankle; and deformity of fingers of each hand with 
weakness.  



CONCLUSION OF LAW

The criteria for the assignment of an increased, combined 
rating of 70 percent for the service-connected rheumatoid 
arthritis on the basis of chronic residuals involving five 
major joints and four groups of minor joints (with 
consideration of the bilateral factor) have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71a including Diagnostic Codes 
5002, 5201, 5214, 5271 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected rheumatoid 
arthritis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In May 2002 and January 2004, the RO and the Appeals 
Management Center (AMC) in Washington, D.C. sent the veteran 
notice in regard to his claim.  However, they addressed the 
claim as if it were one for service connection.  

In April 2005, however, the RO informed the veteran that in 
order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO also noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records that were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, proper notice was not sent to the 
veteran until after the rating decision in September 2002.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO subsequently received additional evidence and 
argument in support of the veteran's claim.  The VA then 
conducted a additional examinations of the veteran.  
Thereafter, the AMC in Cleveland, Ohio, readjudicated the 
claim in light of the entire record.  

When considered with the fact that the case has been remanded 
on two occasions for further development, the Board concludes 
that the veteran has had ample opportunity to participate in 
that process.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for an increased rating for 
the service-connected rheumatoid arthritis.  All relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

Rheumatoid arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  A 100 percent rating is 
warranted when there are constitutional manifestations 
associated with active joint involvement which are totally 
incapacitating.  

A 60 percent rating is warranted when the manifestations are 
less than those required for 100 percent but nevertheless 
have associated weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  

A 40 percent rating is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  

When there are residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rheumatoid arthritis is 
rated under the appropriate diagnostic codes for the specific 
joints involved. Where the limitation of motion of the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation is to be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002, Note.  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  


A.  Rheumatoid Arthritis as an Active Process

The evidence received in support of the veteran's claim shows 
that he has been followed for the service-connected 
rheumatoid arthritis by multiple private health care 
providers.  Generally, his condition has been stable and 
controlled by medication.  

In January 2005, when the veteran underwent back surgery and 
was taken off his medication, he experienced a near-emergent 
exacerbation of his rheumatoid arthritis and developed pain, 
stiffness and swelling in multiple joints.  

Indeed, in March 2005, a specialist in the treatment of 
arthritis and one of the veteran's treating physicians opined 
that the veteran undoubtedly had active disease and adjusted 
his medication accordingly.  Thereafter, the veteran 
improved, and his condition is shown to have become generally 
stable.  

In August 2005, the veteran underwent a VA examination to 
determine the nature and extent of impairment caused by his 
service-connected rheumatoid arthritis.  

The veteran reported having had pain in multiple joints, 
including his feet, hands, right shoulder, right wrist, 
knees, left ankle and cervical spine.  (VA x-ray studies 
showed in this regard that the changes involving the cervical 
spine were exclusively attributable to osteoarthritis.)  He 
was unable to stand for more than a few minutes or walk for 
more than a few yards.  

The examiner noted that the service-connected rheumatoid 
arthritis had a mild to severe affect on his ability to 
perform chores; prevented him from shopping at times and had 
no effect at others; and mildly to moderately impaired his 
ability to exercise.  There was no reported impact on his 
activities of daily living.  

Although the examiner noted limitation of motion in the 
veteran's toes, right shoulder, right wrist, knees and left 
ankle, he stated that, without resorting to speculation, he 
was unable to distinguish which of the joints were affected 
by rheumatoid arthritis from those involved with 
osteoarthritis.  

In addition, the VA examiner noted that the veteran's joint 
complaints were migratory in nature and could be subject to 
change and could be problematic at different times.  

Such findings by VA tend to support the private medical 
reports that the service-connected rheumatoid arthritis 
constituted an active disease process.  Since the examiner 
was unable to identify the joints affected by rheumatoid 
arthritis as opposed to osteoarthritis, the Board will 
proceed to rate the service-connected rheumatoid arthritis on 
the basis of his demonstrated joint impairment, unless 
specifically shown to be due to osteoarthritis or other 
disease process.  

During his November 2005 VA examination, the veteran reported 
having two or three times a month flare-ups of rheumatoid 
arthritis which were productive of moderate severity.  
However, despite those statements, the medical evidence on 
review does not support such assertions concerning the 
frequency of the attacks of active rheumatoid arthritis.  

Other than the episode in early 2005, there is no competent 
evidence showing that the veteran had had other exacerbations 
or that any episodes occur as frequently as four or more 
times a year or less frequently over a prolonged period of 
time.  

There is also no medical evidence showing anemia or 
associated weight loss or manifestations reflective of severe 
impairment of health due to an active disease process.  
Indeed, the evidence cannot be found to equate with more than 
definite impairment of health.  

Thus, subject to further action taken hereinbelow, the Board 
finds that the veteran does not meet the criteria for a 
rating in excess of 40 percent under Diagnostic Code 5002 of 
the basis of the service-connected rheumatoid arthritis being 
an active disease process.  


B.  Residuals of Rheumatoid Arthritis

The remaining question for the Board is whether the service-
connected rheumatoid arthritis has produced a functional loss 
in affected joints so that the combined rating would exceed 
the 40 percent disability rating currently in effect.  

As noted, the veteran has identified the following joints as 
being involved with the service-connected rheumatoid 
arthritis: his toes, fingers, right shoulder, right wrist, 
knees and left ankle.  


Toes

During his November 2005 VA examination, the veteran 
complained of having pain and swelling in his feet which 
limited his ability to stand for more than a few minutes or 
to walk more than a few yards.  He had associated fatigue, 
weakness, spasm, incoordination and deformity of the toes.  

On examination, the veteran demonstrated mild edema of the 
forefoot; mild painful motion of the right fourth toe and 
mild weakness of the extensor of the great toe.  

Therefore, based on the recorded findings, the Board finds 
that the service-connected rheumatoid arthritis is productive 
of a level of disability involving two groups of minor joints 
of each foot that more closely resembles that of satisfactory 
evidence of painful motion of the toes.  Hence, a 10 percent 
rating for each group of minor joints is warranted under the 
provisions of Diagnostic Code 5002.  


Fingers

On examination, the veteran demonstrated deformity and 
weakness involving fingers of each hand.  

Therefore, based on the recorded findings, the Board finds 
that the service-connected rheumatoid arthritis is productive 
of a level of disability involving two groups of minor joints 
of each hand that more closely resembles that of satisfactory 
evidence of painful motion of the fingers.  Hence, a 10 
percent rating for each group of minor joints is warranted 
under the provisions of Diagnostic Code 5002.  


Right Shoulder

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  38 C.F.R. § 4.69 (2006).  In this case, the 
veteran is shown to be right handed.  

On examination, the veteran complained of having pain and 
stiffness in his right shoulder.  He demonstrated the 
following range of active right shoulder motion:  flexion 
from 0 to 145 degrees; abduction from 0 to 135 degrees; 
external rotation from 0 to 75 degrees; and internal rotation 
from 0 to 10 degrees.  

On repeated use, his range of external rotation dropped to 
from 0 to 70 degrees.  Otherwise, repetitive motion did not 
further limit the veteran's range of shoulder motion.  

Given that the current right shoulder findings do not reflect 
a compensable limitation of motion, a 10 percent rating is 
assignable under the provisions of Diagnostic Code 5002 based 
on satisfactory evidence of painful motion of that major 
joint.  


Right Wrist

During the November 2005 VA examination, the veteran's 
dorsiflexion of the right wrist was noted to be limited in 
that it was only accomplished to -15 degrees and palmar 
flexion was from 15 to 27 degrees.  The veteran also 
demonstrated significant limitation of motion in other planes 
with radial deviation from 0 to 4 degrees and ulnar deviation 
from 0 to 15 degrees.  

Since the VA examiner characterized the right wrist as being 
ankylosed in palmar flexion, the Board finds the service-
connected disability to this extent more closely reflects 
that of favorable ankylosis of this major joint.  
Accordingly, a separate rating of 30 percent rating under 
Diagnostic Code 5214 is for application for the service-
connected residuals of the rheumatoid arthritis.  


Knees

In this case, the veteran's range of motion for each knee was 
that of extension to 0 degrees, and flexion to 110 degrees on 
the right and to 105 degrees on the left.  There was no 
additional limitation of motion on repetitive use noted.  

Since the veteran is shown to have only a noncompensable 
limitation of motion of each knee, a 10 percent rating in 
accordance with Diagnostic Code 5002 is for application for 
each of these major joints due to the service-connected 
residuals of rheumatoid arthritis.  


Left Ankle

The veteran is shown currently to have a 10 degree valgus 
deformity of the left Achilles due to his nonservice-
connected flat feet.  However, findings consistent with 
marked limitation of motion of the left ankle were not 
demonstrated.  

Given the demonstrated limited motion of the left ankle, a 
separate 10 percent rating, but not higher, is warranted for 
this major joint due to service-connected rheumatoid 
arthritis.  


7.  The Combined Rating

After applying the bilateral factor in combining the 10 
percent ratings assigned for the toes, fingers and knees, and 
then combining that number with the 30 percent for right 
wrist and the 10 percent ratings for the left ankle and right 
shoulder, the overall rating is computed to be 73 percent.  
With appropriate conversion to the nearest degree divisible 
by 10, the combined rating for the service-connected 
rheumatoid arthritis on the basis of chronic residuals is 
found to be 70 percent in this case.  38 C.F.R. §§ 4.25, 4.26 
(2006).  

Because this combined 70 percent rating exceeds the currently 
assigned rating of 40 percent for the service-connected 
rheumatoid arthritis as an active process, the higher rating 
will applied in this case as it is more favorable to the 
veteran.  The provisions of Diagnostic Code 5002 provide for 
the assignment of only one rating in this situation.  




ORDER

An increased, combined rating of 70 percent for the service-
connected rheumatoid arthritis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

In light of the favorable action taken hereinabove, the Board 
finds that the matter of a total compensation rating based on 
individual unemployability must be addressed in this case.  

The veteran asserts that the service-connected disability 
precludes him from working at a substantially gainful 
occupation consistent with educational and work background.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran notice 
of VA's responsibility to assist him in 
connection with his claim for a total 
compensation rating based on individual 
unemployability.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

2.  Following completion of all indicated 
development, the RO should adjudicate the 
issue of total rating based on individual 
unemployability due to service-connected 
disability in light of all the evidence 
of record.  

If the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative must be furnished an SOC 
and informed of the steps necessary to 
perfect an appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


